Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 4, 2010                                                                                                  Marilyn Kelly,
                                                                                                                   Chief Justice

  140320-1                                                                                            Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
  HASTINGS MUTUAL INSURANCE                                                                           Diane M. Hathaway,
  COMPANY,                                                                                                              Justices
           Plaintiff/Counter
           Defendant-Appellant,
  v                                                                SC: 140320-1
                                                                   COA: 286392, 286601
                                                                   Oakland CC: 2007-081480-CK
  SAFETY KING INCORPORATED,
            Defendant/Counter
            Plaintiff-Appellee,
  and
  DEBORAH MASTROGIOVANNI and
  MICHAEL MASTROGIOVANNI, Individually,
  and DEBORAH MASTROGIOVANNI, as Next
  Friend of MICHAEL MASTROGIOVANNI, a
  Minor,
               Defendants-Appellees.
  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 4, 2010                        _________________________________________
         y0601                                                                Clerk